[Cite as State v. Williams, 2014-Ohio-1239.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100135




                                       STATE OF OHIO

                                                            PLAINTIFF-APPELLEE

                                                  vs.

                                TERRANCE WILLIAMS
                                                            DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-10-543577-A

        BEFORE:          Jones, P.J., S. Gallagher, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: March 27, 2014
ATTORNEY FOR APPELLANT

Joseph V. Pagano
P.O. Box 16869
Rocky River, Ohio 44116


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Brent C. Kirvel
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

      {¶1} Defendant-appellant Terrance Williams appeals from his resentencing

hearing.   We affirm.

                                 I. Procedural History

      {¶2} Williams was convicted in a jury trial of two counts of aggravated murder,

and one count each of kidnapping, discharging a firearm on or near a prohibited premises,

carrying a concealed weapon, and having weapons while under a disability in the shooting

death of Artemis Darden.     The trial court sentenced Williams to 33 years-to-life in

prison with a mandatory period of 5 years postrelease control.

      {¶3} Williams appealed, arguing that his convictions were not supported by

sufficient evidence, were against the manifest weight of the evidence, he was denied

effective assistance of counsel, and his convictions for aggravated murder should have

merged as allied offenses. This court affirmed his convictions and found that he was

afforded effective assistance of counsel, but agreed that his convictions for aggravated

murder should have merged. Specifically, this court found:

      Because the trial court did not merge the two counts of aggravated murder,

      we vacate only that portion of the sentence that pertains to the two counts of

      aggravated murder. We do not vacate the underlying conviction or any other

      portion of the sentence. On remand, the sentencing hearing is limited to

      correcting the aforementioned error.

State v. Williams, 8th Dist. Cuyahoga No. 98528, 2013-Ohio-1181, ¶ 46, motion for
delayed appeal denied, 136 Ohio St.3d 1490, 2013-Ohio-4140, 994 N.E.2d 462.

       {¶4} Williams filed a pro se motion for reopening of his appeal with this court,

arguing appellate counsel was ineffective for failing to argue (1) prosecutorial misconduct

and (2) that trial counsel was ineffective because counsel did not request jury instructions

on the lesser-included offense of involuntary manslaughter or retain independent expert

witnesses. This court denied his motion for reopening in State v. Williams, 8th Dist.

Cuyahoga No. 98528, 2014-Ohio-199.

       {¶5} The trial court held a limited resentencing hearing at which Williams moved

for dismissal of all his convictions.     The trial court denied his motion.       The state

indicated that it would object to the trial court considering anything outside the scope of

this court’s remand for a limited resentencing.     The trial court indicated that it would

assign appellate counsel to Williams and requested that counsel review the trial in its

entirety to identify and raise any potential errors that could have been raised in the first

appeal.

       {¶6} The state elected to proceed to sentencing on Count 1, aggravated murder.

The trial court sentenced Williams to a total sentence of 33 years-to-life in prison.

       {¶7} Williams filed a notice of appeal and raises the following assignments of

error for our review:

       I. The trial court erred by failing to conduct a hearing as to whether some
       or all of the counts were allied offenses of similar import and subject to
       merger.

       II. Appellant was deprived of the effective assistance of counsel and due
       process of law in violation of his federal constitutional rights.
                                 II. Law and Analysis

       {¶8} In the first assignment of error, Williams argues that the trial court should

have held a hearing prior to his resentencing hearing to determine whether his other

offenses should have merged as allied offenses.        According to Williams, his other

offenses should have all merged into one offense because they were committed with one

animus.

       {¶9} The doctrine of res judicata bars the consideration of issues that could have

been raised on direct appeal. State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846

N.E.2d 824, ¶ 17. This court has recognized that the issue of whether two offenses

constitute allied offenses   subject to merger must be raised on direct appeal from a

conviction or res judicata will bar a subsequent attempt to raise the issue. State v. Allen,

8th Dist. Cuyahoga No. 97552, 2012-Ohio-3364, ¶ 20, citing State v. Poole, 8th Dist.

Cuyahoga No. 94759, 2011-Ohio-716, ¶ 13; State v. Flagg, 8th Dist. Cuyahoga Nos.

95958 and 95986, 2011-Ohio-5386. “[T]he time to challenge a conviction based on

allied offenses is through a direct appeal — not at a resentencing hearing.” Poole at id.

       {¶10} In this case, if Williams had wanted to mount a merger challenge on his

kidnapping, discharging a firearm on or near a prohibited premises, carrying a concealed

weapon, or having weapons while under a disability convictions, the proper avenue would

have been in his direct appeal. See State v. Doubrava, 8th Dist. Cuyahoga No. 99105,

2013-Ohio-3526, ¶ 9, appeal not allowed, 137 Ohio St.3d 1425, 2013-Ohio-5285, 998

N.E.2d 1179, citing State v. Phillips, 8th Dist. Cuyahoga No. 98487, 2013-Ohio-1443, ¶
6-7.

       {¶11} Moreover, in Williams I, this court expressly stated that on remand, the

sentencing hearing was limited to merger of the two aggravated murder counts.

       {¶12} Likewise, Williams’s second assignment of error, in which he argues that

his trial counsel was ineffective, is also barred by res judicata.   Williams argues that trial

counsel was ineffective for failing to object to jury instructions, request lesser included

offenses, and object to expert testimony. But these arguments were either raised in his

previous appeal, his application for reopening his appeal, or could have been raised on

direct appeal.   Therefore, they are also barred by res judicata.

       {¶13} We find Williams’s first and second assignments of error to be without

merit and they are overruled.

       {¶14} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
PATRICIA ANN BLACKMON, J., CONCUR